IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania             :
                                         :
                    v.                   :
                                         :
Steven Skeriotis,                        :   No. 1879 C.D. 2016
                         Appellant       :   Submitted: May 5, 2017


BEFORE:      HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                  FILED: January 23, 2018

             Steven Skeriotis (Skeriotis), pro se, appeals from the Beaver County
Common Pleas Court’s (trial court) September 9, 2016 order, which denied the
Commonwealth of Pennsylvania, Ambridge Borough’s (Borough) petition to amend
the trial court’s October 22, 2015 order (Petition) adjudicating Skeriotis guilty of
violating the Borough’s Ordinance 1248 and imposing fines and costs totaling
$6,485.00. The issue before this Court is whether the trial court properly denied the
Petition.
             On May 21, 2015, Skeriotis was issued four summary citations (Citation
Nos. R0121922-3, R0121921-2, R0121924-5 and R0121923-4) for violating Borough
Ordinance 1248 pertaining to the care and maintenance of his property at 1201
Merchant Street, Ambridge. On August 6, 2015, a Magisterial District Judge (MDJ)
conducted a summary trial, found Skeriotis guilty of each offense and imposed fines
of $3,000.00 for each of the first three offenses, and $300.00 for the fourth (MDJ
Decision).
             On September 2, 2015, Skeriotis appealed from the MDJ’s Decision to
the trial court. On October 22, 2015, the trial court held a hearing on the appeal. At
the hearing, the Borough requested the trial court sustain Skeriotis’ appeal with
respect to citation No. R0121924-5 since Skeriotis had remedied the property
conditions underlying that violation. After hearing testimony from Borough Fire
Chief, Code Enforcement Officer and Skeriotis, the trial court found Skeriotis guilty
of Citation Nos. R0121922-3, R0121921-2 and R0121923-4, and dismissed citation
No. R0121924-5. It imposed the penalties for the remaining citations as set forth in
the MDJ’s Decision.
               On November 20, 2015, Skeriotis appealed from the trial court’s
decision to this Court.1      On or about June 13, 2016, the parties entered into a
settlement agreement, whereby, in exchange for Skeriotis immediately withdrawing
his appeal and making necessary repairs to his property, the Borough agreed to accept
fines totaling $600.00 (Settlement Agreement). On June 24, 2016, Skeriotis filed a
praecipe to withdraw his appeal and on said date, this Court marked the appeal
discontinued. The Court returned the record to the trial court. On August 17, 2016,
the trial court entered final judgment against Skeriotis. On September 6, 2016, in
accordance with the Settlement Agreement, the Borough filed the Petition with the
trial court requesting that Skeriotis’ fines be reduced to $600.00. On September 9,
2016, the trial court denied the Petition.2 On October 12, 2016, Skeriotis requested
this Court to reinstate his appeal (Request),3 contending that he withdrew the appeal
in accordance with the Settlement Agreement based upon his expectation that the trial


       1
         Skeriotis’ appeal was docketed at No. 2329 C.D. 2015.
       2
         The trial court’s September 9, 2016 order was docketed on September 12, 2016.
       3
         Skeriotis admitted in his Request that:
               I have since researched the matter and believe that the trial court
               lacked jurisdiction to reduce the sentence. At this point, I am
               requesting either that my appeal at [No.] 2329 C[.]D[.] 2015 be
               reinstated or in the alternative this [H]onorable [C]ourt ‘honor the
               agreement of the parties’ (attached) and issue an order reducing my
               sentence.
Skeriotis’ Br. at A-5.
                                               2
court would grant the Petition. By November 3, 2016 Memorandum and Order, this
Court explained:

             There are no Pennsylvania Rules of Appellate Procedure
             (Pa.R.A.P.) that would authorize this Court to reinstate a
             discontinued appeal under these circumstances. The closest
             rule is Pa.R.A.P. 2547 (relating to subsequent and untimely
             reargument applications), but which ‘will not be received’
             when they ‘are out of time.’ Thus, to the extent that
             [Skeriotis] asks this Court to reinstate his appeal, the
             [R]equest is untimely and must be denied.
             However, because [Skeriotis’] request was received by this
             Court within thirty days of when the trial court’s September
             9, 2016 order was docketed on September 12, 2016, the
             appeal from that order is accepted as timely.

Memorandum and Order, November 3, 2016, No. 2329 C.D. 2015. Accordingly, this
Court ordered that Skeriotis’ October 12, 2016 request be transferred to the trial court
with instructions that the trial court treat the request as a timely notice of appeal from
the trial court’s September 9, 2016 order denying the Petition.
             In a January 12, 2017 Pa.R.A.P. 1925(a) Opinion, the trial court
explained its denial of the Petition as follows:

             On September 6, 2016, th[e trial c]ourt received a Petition
             to Amend Order of Court. Because th[e trial c]ourt was not
             apprised of any action taken on the pending appeal, th[e
             trial c]ourt did deny the Petition on September 9, 2016. To
             the best knowledge of the undersigned, on September 6 and
             9, 2016, the appeal, and, therefore, jurisdiction, still was
             pending before the Commonwealth Court of Pennsylvania. .
             . .      Since neither the Plaintiff/Petitioner nor the
             Defendant/Respondent nor, for that matter, the
             Commonwealth Court of Pennsylvania, notified th[e trial
             c]ourt that the Defendant/Respondent had apparently
             withdrawn the appeal on June 24, 2016, th[e trial c]ourt had
             no recourse but to deny a Petition that was untimely on its
             face and over which the [trial c]ourt had no apparent
             jurisdiction. The Docket also reflects that on August 17,
             2016, after the Clerk of Courts received the Commonwealth
             Court’s Order discontinuing the appeal, Final Judgment was

                                            3
              entered against the Defendant. That Final Judgment was
              never appealed, and for that additional reason, th[e trial
              c]ourt had no authority to act on September 6 or 9, 2016.

Trial Court’s January 12, 2017 Pa.R.A.P. 1925(a) Opinion at 1-2. We thus consider
whether the trial court erred when it denied the Petition.4
              Skeriotis contends that he relied on the Borough’s agreement to settle the
matter when he withdrew his appeal, and principles of fairness required the trial court
to approve the Settlement Agreement. Notwithstanding, the only issue before this
Court is whether the trial court erred when it denied the Petition on the grounds that it
lacked jurisdiction.
              The Pennsylvania Superior Court has explained:

              Trial courts have the power to alter or modify a criminal
              sentence within thirty days after entry, if no appeal is taken.
              [Section 5505 of the Judicial Code,] 42 Pa.C.S.[] § 5505;
              Commonwealth v. Kotz, . . . 601 A.2d 811 ([Pa. Super.]
              1992). Generally, once the thirty-day period is over, the
              trial court loses the power to alter its orders.
              Commonwealth v. Martin, . . . 499 A.2d 344 ([Pa. Super.]
              1985). Also, when an appeal is taken, the trial court has no
              jurisdiction to modify its sentence. Pa.R.A.P. 1701(a)[.]

Commonwealth v. Quinlan, 639 A.2d 1235, 1238 (Pa. Super. 1994). In the instant
matter, on October 22, 2015, the trial court imposed fines on Skeriotis for violating
the Borough’s ordinances. Although Skeriotis timely appealed, he withdrew his
appeal on June 24, 2016, long after the thirty day period to modify expired. Once
Skeriotis filed and then withdrew his appeal and thereafter judgment was entered, the
trial court no longer had jurisdiction over the matter. Thus, the trial court properly
denied the Petition. We are cognizant of and concerned by the inequitable result
arising from our affirmance. However, after careful review, we are convinced that
the trial court correctly concluded that it did not have jurisdiction. “A court has no

       4
         “As the jurisdictional issue presented concerns only questions of law, our standard of
review is de novo and our scope of review is plenary.” Pa. State Educ. Ass’n ex rel. Wilson v.
Commonwealth, 50 A.3d 1263, 1270 (Pa. 2012) (italics added).
                                              4
equity powers if it has no jurisdiction.” Lundy v. Williamsport, 548 A.2d 1339, 1341
(Pa. Cmwlth. 1988). Thus, the trial court could not ignore its lack of jurisdiction to
exercise equity and modify the penalty.5


       5
          Although we are constrained to affirm the trial court’s decision, we acknowledge our
unease in doing so. The Borough admits that Skeriotis negotiated in good faith and the parties
reached an agreement as reflected in the Settlement Agreement and the Borough Manager’s
notarized letter to the trial court, wherein, he represented that he had the legal authority to approve,
and did approve, the Settlement Agreement terms. As required by the Settlement Agreement,
Skeriotis withdrew his appeal (docketed at No. 2329 C.D. 2015) in reliance that the Borough
would reduce Skeriotis’ fine from $6,300.00 to $600.00. The Borough was represented by legal
counsel and negotiated for the terms contained in the Settlement Agreement. In so negotiating, at
the very least, the Borough’s counsel implied to the unrepresented Skeriotis that court approval of
the Settlement Agreement was permitted. The Borough’s counsel asserts in his brief to this Court
that “neither party was aware that the practical effect of the withdrawal of the appeal was that
[Skeriotis’] appeal rights would diminish.” Borough Br. at 11. Notwithstanding its own culpability
in this morass, and that Skeriotis paid the agreed-upon $600.00 fine and withdrew his appeal, rather
than take no position in this appeal, or honor the Settlement Agreement, the Borough encourages
this Court to hold that the trial court had no jurisdiction to grant the Petition it filed with the trial
court requesting Skeriotis’ fine be reduced. The Borough acknowledges that “[i]n good faith[,] both
parties intended to carry out the terms of the proposed [Settlement] Agreement[;]” nonetheless, the
Borough now argues that the trial court should have dismissed the Petition it filed for lack of
jurisdiction based on Pennsylvania Rule of Criminal Procedure (Rule) 720(D). Borough Br. at 10.
                Rule 720(D) states:
               Summary Case Appeals. There shall be no post-sentence motion in
               summary case appeals following a trial de novo in the court of
               common pleas. The imposition of sentence immediately following a
               determination of guilt at the conclusion of the trial de novo shall
               constitute a final order for purposes of appeal.
Pa. R. Crim. P. 720(D). We agree that even if the appeal had not been filed, thereby depriving the
trial court of jurisdiction, Rule 720(D) would prohibit the Petition’s filing. However, this Court
strenuously expresses its disapproval with the conduct of the law firm representing the
Borough in encouraging a pro se defendant to forfeit his appeal rights under the mistaken belief
that he could settle with the Borough, and the Borough’s subsequent affirmative efforts before this
Court, seeking to capitalize on its counsel’s misrepresentation of the law to thwart a settlement the
Borough had previously approved, resulting in the loss of Skeriotis’ substantive appeal rights. In
addition to the law firm’s egregious conduct, it is clear that the Borough has benefitted from
Skeriotis honoring his Settlement Agreement terms to Skeriotis’ detriment. Parties who have
agreed to amicably resolve a matter are to honor their commitments. Justice is served when parties
adhere to their agreements, and one party must not suffer for upholding his promise when the other
does not. This Court admonishes the law firm and the Borough in the handling of this action, and
strongly encourages them to take corrective steps in honoring the Borough’s written commitment.
                                                   5
              For all of the above reasons, the trial court’s order is affirmed. 6


                                            ___________________________
                                            ANNE E. COVEY, Judge

Senior Judge Colins dissents.




       6
        We note that the trial court should have dismissed rather than denied the Petition when it
determined it lacked jurisdiction, since, lacking jurisdiction, it did not have the ability to rule
thereon. Notwithstanding, the result is the same, and thus, the trial court’s action constitutes
harmless error.
                                                6
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania            :
                                        :
                    v.                  :
                                        :
Steven Skeriotis,                       :   No. 1879 C.D. 2016
                         Appellant      :


                                     ORDER

            AND NOW, this 23rd day of January, 2018, the Beaver County Common
Pleas Court’s September 9, 2016 order is affirmed.


                                     ___________________________
                                     ANNE E. COVEY, Judge